Edgar J. Nathan, Jr., J.
This petition under article 78 of the Civil Practice Act seeks to set aside a determination of respondent New York City Housing Authority. Petitioners claim that respondent’s across the hoard rent increase of $6 per apartment effective January 1, 1959 was arbitrary and capricious in that the increase was not based upon the standard previously used in determining rents, to wit, numbers of rooms, size of family and family income. In enacting the Public Housing Law, the Legislature did not fix any standards by which public housing rentals should be fixed but left that power exclusively with the authority. (Public Housing Law, § 154.) The local Housing Authority has not officially adopted any criteria which limits the exercise of their discretion in this field. Even had the authority adopted a firm policy in this regard nothing precludes them from changing such a policy, as long as it is consistent with the legislative intent, to provide housing at monthly rentals which low income groups can afford. Assuming the court could devise a more equitable distribution of the rent increase, it may not substitute its judgment for that of the administrative authority, where as here, the discretion of respondent was not exercised in an arbitrary or capricious manner.
Petition dismissed.